09/26/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0207


                                       DA 22-0207
                                    _________________

 HELEN WEEMS AND JANE DOE,

               Plaintiffs and Appellees,,

        v.
                                                                  ORDER
 STATE OF MONTANA, by and through AUSTIN
 KNUDSEN, in his official capacity as Attorney
 General; and TRAVIS R. AHNER, in his official
 capacity as County Attorney for Flathead County,

               Defendants and Appellants.
                                 _________________

       Upon consideration of Appellants’ motion for extension of time to file their reply
brief and good cause appearing,
       IT IS HEREBY ORDERED that Appellants have until October 14, 2022, to file
their reply brief.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                             September 26 2022